Appeal by defendant from a judgment of the County Court, Nassau County, rendered February 29, 1968, convicting him of grand larceny in the first degree and two counts of burglary in the third degree, upon a jury verdict, and imposing concurrent sentences of 2% to 5 years on each count. Judgment affirmed. While there may have been technical error with respect to testimony at the trial concerning a brief, minor admission by defendant which was not adduced at the pretrial Huntley hearing on the admissibility of his full oral and written confession, we find, beyond a reasonable doubt, that the error was not materially prejudicial and could ndt have affected the result (Code Crim. Pro., § 542; cf. Chapman v. California. 386 U. S. 18, 23-24; Frazier v. Cupp--U. S.--; People v. Padgett, 32 A D 2d 672). Christ, Acting P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.